In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-034 CV

____________________


VENTURE TRANSPORT, INC., JIMMIE LEE STEVENS AND 

DIANE MIMS, Appellants


V.


SHARON DUHON AND TOMMIE HAWKINS, Appellees




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-164278




MEMORANDUM OPINION (1)
	Venture Transport, Inc., Jimmie Lee Stevens and Diane Mims have filed a motion
to dismiss this appeal with prejudice.  The appellants allege they have settled all disputes
and no longer desire to pursue this appeal.  The Court finds that this motion is voluntarily
made by the appellants through their attorneys of record prior to any decision of this
Court.  Tex. R. App. P. 42.1(a)(1).  No other party filed notice of appeal.
	It is therefore ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the appellants.
								PER CURIAM
Opinion Delivered March 27, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.